DETAILED ACTION
Claim Objections
Claim 18 is objected to because of the following informalities:  The wording of claim 18 in its present form does not make sense.  It appears that the limitation is intended to indicate that the crankshaft is accelerated from a standstill, but mixed two attempts to present that limitation (“accelerating the crankshaft from a standstill…” vs “the crankshaft is accelerated from a standstill…”). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grieser et al, US 2003/0213454 [Grieser].
Regarding claim 11, with reference to figure 1, Grieser discloses a method for starting an internal combustion engine (10) of a motor vehicle (paragraph 2) comprising a plurality of cylinders, comprising:
introducing, with the internal combustion engine deactivated, a predetermined quantity of working gas into a cylinder that is fired first of the plurality of cylinders when starting the internal combustion engine (paragraph 38);
wherein a crankshaft of the internal combustion engine is driven by an electric motor (paragraph 34, 46)
moving a piston (not shown; within cylinder 3), which is coupled to the crankshaft and is assigned to the cylinder that is fired first, to introduce the predetermined quantity of working gas; and
starting the internal combustion engine via ignition of a mixture comprising the predetermined quantity of working gas and a predetermined quantity of fuel within the cylinder that is fired first (see paragraph 7, 23, 38).
See at least paragraphs 2, 7 and 21-47.
Regarding claim 14, Grieser further discloses wherein valve strokes of respective gas exchange valves, which are assigned to the cylinder that is fired first when starting the internal combustion engine, are set using a valve control device to introduce the working gas into the cylinder that is fired first (paragraphs 38, 41).
Regarding claim 15, Grieser further discloses wherein the valve stroke of an inlet valve of the respective gas exchange valves is set in order to introduce the working gas into the cylinder that is fired first (paragraph 41).  Please note that setting the negative valve overlap using timing devices suggests adjusting both intake and exhaust valves using respective devices for each, which are now shown.  
Regarding claim 16, Grieser further discloses wherein the valve stroke of an outlet valve of the respective gas exchange valves is set to introduce the working gas into the cylinder that is fired first (paragraph 41).
Regarding claim 18, Grieser further discloses accelerating the crankshaft from a standstill by the electric motor; and after the predetermined quantity of working gas has been introduced into the cylinder that is fired first, setting the crankshaft into the standstill again.  Please note that it is understood that since the starter in Grieser is activated after the engine stops to reposition it, for the purpose of taking in air and setting a desired position, the engine is then stopped again to await restarting from the desired position.
Regarding claim 20, this claim is substantially similar to claim 11 above, and is rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity except to note that Grieser also discloses a device configured to carry out the method as described.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grieser as applied to claim 11, further in view of Hoevermann, US 2005/0229889 [Hoevermann].
Regarding claim 12, Grieser lacks wherein the predetermined quantity of working gas is introduced during an engine rundown of the internal combustion engine.  Grieser discloses taking in a quantity of air during the rundown using other means than the starter during the rundown phase of the engine (paragraphs 25-31).
However, with reference to figures 1 and 2, Hoevermann discloses a method of starting an internal combustion engine wherein the engine is positioned during the rundown phase using the electric starter motor.  See paragraphs 20-38.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grieser to run the motor to draw in air and position the engine for restarting during the rundown phase of the engine as taught by Hoevermann since Grieser discloses the desirability to position the engine in a suitable position by applying loads to the engine and Hoevermann discloses a solution to using the starter motor as well for the same purpose and overcomes a problem in the art of positioning the engine once the engine reaches a low speed and the crankshaft position device can not be accurately relied upon.
Regarding claim 13, Hoevermann further discloses wherein the crankshaft is driven by the electric motor at a rotational speed less than an idle rotational speed of the internal combustion engine.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grieser and Hoevermann as applied to claims 11 and 12, further in view of Lahr et al, US 2019/0375286 [Lahr].
Regarding claim 17, Grieser lacks wherein the crankshaft is coupled to a drive wheel of the motor vehicle in a torque- transmitting manner while the crankshaft is driven by the electric motor.  Grieser does disclose using a mechanical deceleration device (paragraph 25) but only discloses an eddy-current device as an example.
However, Lahr discloses that engine braking forces can be applied to an engine with the engine connected to the torque converter (which connects the engine to the transmission which drives the wheels).  See paragraph 49.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grieser to use the connection of the engine to the torque converter as a mechanical deceleration device as taught by Lahr and at the same time as spinning the engine with the starter motor since Grieser discloses the desirability to use mechanical means to achieve setting the engine in a desired position as one of several methods useable together.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grieser as applied to claim 18, further in view of Dudar, US 10,145,340 [Dudar].
 Regarding claim 19, Grieser lacks wherein the crankshaft is rotated from the standstill by the electric motor in a direction that is oriented opposite to an operating direction of rotation of the crankshaft with the internal combustion engine activated.
However, Dudar discloses spinning the engine backwards to prepare for starting in a stop/start mode of operation to assist in heating the intake air.  See the abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Grieser to spin the engine in reverse from the standstill position in order to heat the intake air when positioning the engine as taught by Dudar since this may help reduce emissions and improve fuel economy during starting, especially a cold start.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747